DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 9 and 11-15 of U.S. Patent No. 11,342,997.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-11 of the present application are an obvious subset of the limitations presented in claims 9 and 11-15 of US Pat No. 11,342,997.
	The following table illustrates the conflicting claim pairs: 
Present Application
1
2
3
4
5
6
7
8
9
10
11
US Pat 11,342,997
9
9
9
9
11
11
12
13
14
15
11


	The following table illustrates a mapping of the limitations of claim 1 of the present application when compared against the limitations of claim 1 of US Pat 11,342,997.  The differences have been bolded for purposes of clarity.
Claim 1 of Present Application
Claim 1 of US Pat 11,342,997
1. An optical communication system, comprising:
1. An optical communication system, comprising:
a controller configured to tune each of a plurality of spoke transceivers to select a corresponding band of wavelengths taken from a spectrum of wavelengths, wherein the spectrum of wavelengths includes a plurality of subcarriers, wherein each of the plurality of subcarriers includes a corresponding and unique band of wavelengths taken from the spectrum of wavelengths, wherein the plurality of spoke transceivers is coupled to a power splitter that receives the spectrum of wavelengths, wherein the power splitter is configured to generate a plurality of replicated spectrum of wavelengths, wherein each of the plurality of spoke transceivers is configured to receive a corresponding one of the plurality of replicated spectrum of wavelengths.
a hub optical transceiver configured for receiving a spectrum of wavelengths; a power splitter coupled to the hub optical transceiver, the power splitter operates as a passive device that is configured to replicate the spectrum of wavelengths and output a plurality of replicated spectrum of wavelengths, and each of the plurality of replicated spectrum of wavelengths has a corresponding power that is a fraction of a total power received from the hub optical transceiver; a plurality of spoke transceivers coupled to the power splitter and each of the plurality of spoke transceivers is configured to receive a corresponding one of the plurality of replicated spectrum of wavelengths, wherein the each of the plurality of spoke transceivers is tunable to select a corresponding band of wavelengths that set a corresponding bandwidth for the each of the plurality of spoke transceivers, wherein a spoke transceiver in the plurality of spoke transceivers comprises a top-of-rack switch deployed within a rack servicing a plurality of servers; a server coupled to the spoke transceiver and configured to receive a first band of wavelengths; and a coherent receiver of the server tunable to select one or more wavelengths from the first band of wavelengths for sending and receiving data.










	As the table above illustrates, all the limitations of claim 1 of the present application are taught by claim 1 of US Pat 11,342,997.  
Thus, claim 1 of the present application would have been obvious to one of ordinary skill in the art at the time of the invention in view of claim 9 of US Pat 11,342,997, as anticipation of all limitations is tantamount to obviousness.
The following table illustrates a mapping of the limitations of claim 6 of the present application when compared against the limitations of claim 9 of US Pat 11,342,997.  The differences have been bolded for purposes of clarity.
Claim 6 of Present Application
Claim 9 of US Pat 11,342,997
6. An optical communication system, comprising:
9. An optical communication system, comprising:
a hub optical transceiver configured for receiving a spectrum of wavelengths, wherein the spectrum of wavelengths includes a plurality of subcarriers, wherein each of the plurality of subcarriers includes a corresponding and unique band of wavelengths taken from the spectrum of wavelengths;
a hub optical transceiver configured for receiving a spectrum of wavelengths;
a power splitter coupled to the hub optical transceiver and configured to receive the spectrum of wavelengths, wherein the power splitter is configured to generate one or more replicated spectrum of wavelengths; 
a power splitting layer coupled to the hub optical transceiver and configured to output a plurality of replicated spectrum of wavelengths, and each of the plurality of replicated spectrum of wavelengths has a corresponding power that is a fraction of a total power received from the hub optical transceiver, wherein the power splitting layer includes a plurality of power splitters configured in one or more cascading layers, each of the plurality of power splitters operating as a passive device; 
and a spoke transceiver coupled to the power splitter and deployed within a rack assembly servicing a plurality of servers, wherein the spoke transceiver is configured to receive a replicated spectrum of wavelengths; and a control system coupled to the spoke transceiver, wherein the control system is configured to tune the spoke transceiver to select a band of wavelengths taken from the replicated spectrum of wavelengths.
and a plurality of spoke transceivers coupled to the power splitting layer and each of the plurality of spoke transceivers is configured to receive a corresponding one of the plurality of replicated spectrum of wavelengths, wherein the each of the plurality of spoke transceivers is tunable to select a corresponding band of wavelengths that set a corresponding bandwidth for the each spoke transceiver of the plurality of spoke transceivers, wherein a spoke transceiver in the plurality of spoke transceivers comprises a top-of-rack switch deployed within a rack servicing a plurality of servers; a server coupled to the spoke transceiver and configured to receive a first band of wavelengths; and a coherent receiver of the server tunable to select one or more wavelengths from the first band of wavelengths for sending and receiving data.

	As the table above illustrates, all the limitations of claim 6 of the present application are taught by claim 9 of US Pat 11,342,997.  
Thus, claim 6 of the present application would have been obvious to one of ordinary skill in the art at the time of the invention in view of claim 9 of US Pat 11,342,997, as anticipation of all limitations is tantamount to obviousness.
The following table illustrates a mapping of the limitations of claim 13 of the present application when compared against the limitations of claim 15 of US Pat 11,342,997.  The differences have been bolded for purposes of clarity.
Claim 13 of Present Application
Claim 15 of US Pat 11,342,997
13. An optical communication system, comprising:
15. An optical communication system, comprising: 
a hub optical transceiver configured for receiving a spectrum of wavelengths, wherein the spectrum of wavelengths includes a plurality of subcarriers, wherein each of the plurality of subcarriers includes a corresponding and unique band of wavelengths taken from the spectrum of wavelengths;
a hub optical transceiver configured for receiving a spectrum of wavelengths;
a power splitting layer including a plurality of power splitters coupled to the hub optical transceiver and configured to output a plurality of replicated spectrum of wavelengths;
a first power splitter coupled to the hub optical transceiver, the first power splitter operates as a passive device that is configured to replicate the spectrum of wavelengths and output a first plurality of replicated spectrum of wavelengths and each replicated spectrum of wavelengths of the first plurality of replicated spectrum of wavelengths has a corresponding power that is a fraction of a total power received from the hub optical transceiver;
a plurality of spoke transceivers coupled to the power splitter layer, each of the plurality of spoke transceivers configured to receive a corresponding one of the plurality of replicated spectrum of wavelengths; and a control system coupled to the plurality of spoke transceivers,
a spoke transceiver coupled to the first power splitter and configured to receive a first replicated spectrum of wavelengths from the first plurality of replicated spectrum of wavelengths; a second power splitter coupled to the spoke transceiver and configured to receive the first replicated spectrum of wavelengths from the first plurality of replicated spectrum of wavelengths and output a second plurality of replicated spectrum of wavelengths; and a coherent transceiver of a server coupled to the second power splitter and configured to receive a second replicated spectrum of wavelengths from the second plurality of replicated spectrum of wavelengths,
wherein the control system is configured to tune each of the plurality of spoke transceivers to select a corresponding band of wavelengths taken from the corresponding one of the plurality of replicated spectrum of wavelengths.
wherein the coherent transceiver is tunable to select a corresponding band of wavelengths from the second replicated spectrum of wavelengths that set a bandwidth for the coherent transceiver.


	As the table above illustrates, all the limitations of claim 13 of the present application are taught by claim 15 of US Pat 11,342,997.  
Thus, claim 13 of the present application would have been obvious to one of ordinary skill in the art at the time of the invention in view of claim 15 of US Pat 11,342,997, as anticipation of all limitations is tantamount to obviousness.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-7,9,12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kakande et al.(US 2016/0134375).
Considering Claim 1 Kakande discloses an optical communication system, comprising: a controller configured to tune each of a plurality of spoke transceivers to select a corresponding band of wavelengths taken from a spectrum of wavelengths(See Paragraph 33, fig. 2 i.e. a controller configured to transmit control signals(2381…238M) to tune each of a plurality of spoke transceivers(2401…240M) to select a corresponding band of wavelengths taken from a spectrum of wavelength), wherein the spectrum of wavelengths includes a plurality of subcarriers, wherein each of the plurality of subcarriers includes a corresponding and unique band of wavelengths taken from the spectrum of wavelengths(See Paragraph 33, fig. 2 i.e. wherein the spectrum of wavelengths includes a plurality of subcarriers(1461…146M), wherein each of the plurality of subcarriers includes a corresponding and unique band of wavelengths taken from the spectrum of wavelengths), wherein the plurality of spoke transceivers is coupled to a power splitter that receives the spectrum of wavelengths(See Paragraph 31, fig. 2 i.e. wherein the plurality of spoke transceivers(2401…240M) is coupled to a power splitter(230) that receives the spectrum of wavelengths(226)), wherein the power splitter is configured to generate a plurality of replicated spectrum of wavelengths(See Paragraph 31, fig. 2 i.e. wherein the power splitter(230)  is configured to generate a plurality of replicated spectrum of wavelengths via ports(2321…232M)), wherein each of the plurality of spoke transceivers is configured to receive a corresponding one of the plurality of replicated spectrum of wavelengths(See Paragraph 31, fig. 2 i.e. wherein each of the plurality of spoke transceivers(2401…240M) is configured to receive a corresponding one of the plurality of replicated spectrum of wavelengths via ports(2321…232M)).  
Considering Claim 2 Kakande discloses the optical communication system of claim 1, wherein the controller is configured to tune each of the plurality of spoke transceivers to select the corresponding band of wavelengths taken from the corresponding one of the plurality of replicated spectrum of wavelengths(See Paragraph 33, fig. 2 i.e. wherein the controller that generates control signals(2381…238M) is configured to tune each of the plurality of spoke transceivers(2401…240M)  to select the corresponding band of wavelengths taken from the corresponding one of the plurality of replicated spectrum of wavelengths received via ports(2321…232M) from the power splitter(230)).  
Considering Claim 3 Kakande discloses the optical communication system of claim 2, wherein each of the plurality of spoke transceivers includes: a coherent receiver coupled to the control system, wherein the coherent receiver is tunable by the control system to select the corresponding band of wavelengths taken from the corresponding one of the plurality of replicated spectrum of wavelengths(See Paragraph 33,56, fig. 5 i.e. wherein each of the plurality of spoke transceivers(500) includes: a coherent receiver(540) coupled to the control system, wherein the coherent receiver(540) is tunable by the control system to select the corresponding band of wavelengths taken from the corresponding one of the plurality of replicated spectrum of wavelengths).  
Considering Claim 4 Kakande discloses the optical communication system of claim 1, wherein a replicated spectrum of wavelengths received by a spoke transceiver has a power that is a fraction of a total power for the spectrum of wavelengths received from the hub optical transceiver(See Paragraph 31,73, fig. 2 i.e. wherein a replicated spectrum of wavelengths received by a spoke transceiver(2401…240M) has a power that is a fraction of a total power for the spectrum of wavelengths received from the hub optical transceiver(220) since the income power is split into multiple outputs).  
Considering Claim 5 Kakande discloses the optical communication system of claim 4, wherein the power splitter divides a total power for the spectrum of wavelengths received from the hub optical transceiver evenly or unevenly within the plurality of replicated spectrum of wavelengths(See Paragraph 31,73, fig. 2 i.e. the power splitter divides(splits) a total power for the spectrum of wavelengths received from the hub optical transceiver(220) evenly or unevenly within the plurality of replicated spectrum of wavelengths).  
Considering Claim 6 Kakande discloses an optical communication system, comprising: a hub optical transceiver configured for receiving a spectrum of wavelengths(See Paragraph 30, fig. 2 i.e. a hub optical transceiver(220) configured for receiving a spectrum of wavelengths vis port(222)), wherein the spectrum of wavelengths includes a plurality of subcarriers(See Paragraph 30, fig. 2 i.e. wherein the spectrum of wavelengths includes a plurality of subcarriers via ports(218N…218N+1)), wherein each of the plurality of subcarriers includes a corresponding and unique band of wavelengths taken from the spectrum of wavelengths(See Paragraph 30,36, fig. 2 i.e. wherein each of the plurality of subcarriers includes a corresponding and unique band of wavelengths taken from the spectrum of wavelengths(demultiplexed wavelength on a respective port(218N…218N+1)); a power splitter coupled to the hub optical transceiver and configured to receive the spectrum of wavelengths(See Paragraph 31, fig. 2 i.e. a power splitter(230) coupled to the hub optical transceiver(220) and configured to receive the spectrum of wavelengths via port(226)), wherein the power splitter is configured to generate one or more replicated spectrum of wavelengths(See Paragraph 31, fig. 2 i.e. wherein the power splitter(230) is configured to generate one or more replicated spectrum of wavelengths); and a spoke transceiver coupled to the power splitter and deployed within a rack assembly servicing a plurality of servers, wherein the spoke transceiver is configured to receive a replicated spectrum of wavelengths(See Paragraph 31,26,20, fig. 2 i.e. a spoke transceiver(2401…240M) coupled to the power splitter(230) and deployed within a rack assembly servicing a plurality of servers(hosts), wherein the spoke transceiver is configured to receive a replicated spectrum of wavelengths from the power splitter(230)); and a control system coupled to the spoke transceiver, wherein the control system is configured to tune the spoke transceiver to select a band of wavelengths taken from the replicated spectrum of wavelengths(See Paragraph 33, fig. 1,2 i.e. a control system(150 of fig. 1) transmitting control signals(2381…238M of fig. 2) coupled to the spoke transceiver(2401…240M of fig. 2), wherein the control system is configured to tune the spoke transceiver to select a band of wavelengths taken from the replicated spectrum of wavelengths).  
Claim 7 is rejected for the same reason as in claim 3.
Claim 9 is rejected for the same reason as in claim 4.
Considering Claim 12 Kakande discloses the optical communication system of claim 6, further comprising: a plurality of spoke transceivers coupled to the power splitter and the control system, the plurality of spoke transceivers deployed within a plurality of rack assemblies, each of the plurality of rack assemblies servicing a corresponding plurality of servers(See Paragraph 33,26,20, fig. 1,2 i.e. a plurality of spoke transceiver(2401…240M) coupled to the power splitter(230) and the control system(150 of fig. 1), the plurality of spoke transceivers(2401…240M) deployed within a plurality of rack assemblies, each of the plurality of rack assemblies servicing a corresponding plurality of servers(hosts(1101…110N fig. 1), wherein each of the plurality of spoke transceivers is configured to receive a corresponding replicated spectrum of wavelengths from the one or more replicated spectrum of wavelengths generated by the power splitter, wherein the control system is configured to tune each of the plurality of spoke transceivers select a corresponding band of wavelengths taken from the corresponding replicated spectrum of wavelengths(See Paragraph 33,31, fig. 2 i.e. wherein each of the plurality of spoke transceivers(2401…240M) is configured to receive a corresponding replicated spectrum of wavelengths from the one or more replicated spectrum of wavelengths generated by the power splitter(230), wherein the control system is configured to tune using control signals(2381…238N) each of the plurality of spoke transceivers(2401…240M)  select a corresponding band of wavelengths taken from the corresponding replicated spectrum of wavelengths).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kakande et al.(US 2016/0134375) in view of Jones et al.(US 2020/0371295).
Considering Claim 8 Kakande does not explicitly discloses the optical communication system of claim 7, wherein the coherent receiver is a hot pluggable device. 
Jones teaches the optical communication system of claim 7, wherein the coherent receiver is a hot pluggable device(See Paragraph 38, fig.2 i.e.  the coherent receiver(210) is a hot pluggable device).  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Kakande, and have the coherent receiver to be a hot pluggable device, as taught by Jones, thus providing an efficient transmission system by minimizing service disruption by enabling connection without powering down or rebooting the device using hot pluggable receivers/transceiver.
Claims 10,13-16,18,19 are rejected under 35 U.S.C. 103 as being unpatentable over Kakande et al.(US 2016/0134375) in view of Popovic et al.(US 2017/0098917).
Considering Claim 10 Kakande does not explicitly disclose the optical communication system of claim 9, further comprising: an amplifier coupled between the spoke transceiver and the power splitter and configured to generate the power for the replicated spectrum of wavelengths.
Popovic teaches the optical communication system of claim 9, further comprising: an amplifier coupled between the spoke transceiver and the power splitter and configured to generate the power for the replicated spectrum of wavelengths(See Paragraph 42,48, fig. 4 i.e.  an amplifier(405,417) coupled between the spoke transceiver(437,441,449,453) and the power splitter(401) and configured to generate the power for the replicated spectrum of wavelengths). 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Kakande, and have an amplifier to be coupled between the spoke transceiver and the power splitter and configured to generate the power for the replicated spectrum of wavelengths, as taught by Popovic, thus improving signal quality by optimizing output power of the laser using an amplifying unit, as discussed by Popovic(Paragraph 43).
Considering Claim 13 Kakande discloses  an optical communication system, comprising: a hub optical transceiver configured for receiving a spectrum of wavelengths(See Paragraph 30, fig. 2 i.e. a hub optical transceiver(220) configured for receiving a spectrum of wavelengths vis port(222)), wherein the spectrum of wavelengths includes a plurality of subcarriers(See Paragraph 30, fig. 2 i.e. wherein the spectrum of wavelengths includes a plurality of subcarriers via ports(218N…218N+1)), wherein each of the plurality of subcarriers includes a corresponding and unique band of wavelengths taken from the spectrum of wavelengths(See Paragraph 30,36, fig. 2 i.e. wherein each of the plurality of subcarriers includes a corresponding and unique band of wavelengths taken from the spectrum of wavelengths(demultiplexed wavelength on a respective port(218N…218N+1)); a power splitting layer coupled to the hub optical transceiver and configured to output a plurality of replicated spectrum of wavelengths (See Paragraph 31, fig. 2 i.e. a power splitter(230) coupled to the hub optical transceiver(220) and configured to receive the spectrum of wavelengths via port(226)); a plurality of spoke transceivers coupled to the power splitter layer, each of the plurality of spoke transceivers configured to receive a corresponding one of the plurality of replicated spectrum of wavelengths (See Paragraph 31,26,20, fig. 2 i.e. a plurality of spoke transceivers(2401…240M)  coupled to the power splitter(230), each of the plurality of spoke transceivers(2401…240M)  configured to receive a corresponding one of the plurality of replicated spectrum of wavelengths from the power splitter(230)); and a control system coupled to the plurality of spoke transceivers, wherein the control system is configured to tune each of the plurality of spoke transceivers to select a corresponding band of wavelengths taken from the corresponding one of the plurality of replicated spectrum of wavelengths(See Paragraph 33, fig. 1,2 i.e. a control system(150 of fig. 1) for transmitting control signals(2381…238M of fig. 2)  coupled to the plurality of spoke transceivers(2401…240M of fig. 2), wherein the control system is configured to tune each of the plurality of spoke transceivers(2401…240M of fig. 2) to select a corresponding band of wavelengths taken from the corresponding one of the plurality of replicated spectrum of wavelengths ).  
Kakande does not explicitly disclose a power splitting layer including a plurality of power splitters.
Popovic teaches a power splitting layer including a plurality of power splitters(See Paragraph 48, fig. 4 i.e. a power splitting layer(307) including a plurality of power splitters(401,409,421)). 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Kakande, and have a power splitting layer to include a plurality of power splitters, as taught by Popovic, thus providing an efficient transmission system by enabling the system to branch out the signal in a simultaneous manner to multiple devices using multiple splitters, as discussed by Popovic(Paragraph 41).
Considering Claim 14 Kakande and Popovic disclose the optical communication system of claim 13, wherein each of the plurality of power splitters is configured to replicated the spectrum of wavelengths as received at a reduced power(See Kakande: Paragraph 34,73, fig. 2 i.e. each of the plurality of power splitters(230) is configured to replicated the spectrum of wavelengths as received at a reduced power).  
Considering Claim 15 Kakande and Popovic disclose the optical communication system of claim 13, wherein the power splitting layer is configured in one or more cascading layers that includes: a first power splitter coupled to the hub optical transceiver and configured to replicate the spectrum of wavelengths and output a plurality of first replicated spectrum of wavelengths(See Popovic: Paragraph 48, fig. 4 i.e. the power splitting layer(307) is configured in one or more cascading layers that includes: a first power splitter(401) coupled to the hub optical transceiver(303) and configured to replicate the spectrum of wavelengths and output a plurality of first replicated spectrum of wavelength via transmission lines(403,415)); and a second power splitter coupled to the first power splitter and configured to replicate the plurality of first replicated spectrum of wavelengths and output a plurality of second replicated spectrum of wavelengths(See Paragraph 41,48, fig. 4 i.e. a second power splitter(409,421) coupled to the first power splitter(401) and configured to replicate the plurality of first replicated spectrum of wavelengths and output a plurality of second replicated spectrum of wavelengths via transmission lines 411,413,423,425).  
Considering Claim 16 Kakande and Popovic disclose the optical communication system of claim 13, wherein each of the plurality of spoke transceivers includes: a coherent receiver in a network interface coupled to the control system, wherein the coherent receiver is tunable by the control system to select the corresponding band of wavelengths taken from the corresponding one of the plurality of replicated spectrum of wavelengths(See Kakande: Paragraph 33,56, fig. 5 i.e. wherein each of the plurality of spoke transceivers(500) includes: a coherent receiver(540) coupled to the control system, wherein the coherent receiver(540) is tunable by the control system to select the corresponding band of wavelengths taken from the corresponding one of the plurality of replicated spectrum of wavelengths)).  
Considering Claim 18 Kakande and Popovic disclose the optical communication system of claim 13, wherein each of the plurality of replicated spectrum of wavelengths has a corresponding power that is a fraction of a total power recited for the spectrum of wavelengths received from the hub optical transceiver (See Kakande: Paragraph 31,73, fig. 2 i.e. each of the plurality of replicated spectrum of wavelengths received from the power splitter(230) has a corresponding power that is a fraction of a total power recited for the spectrum of wavelengths received from the hub optical transceiver(220) since the income power is split into multiple outputs).  
Considering Claim 19 Kakande and Popovic disclose the optical communication system of claim 13, further comprising: an amplifier coupled between a spoke transceiver and a power splitter of the power splitting layer and configured to generate power for a replicated spectrum of wavelengths received by the spoke transceiver(See Popovic: Paragraph 42,48, fig. 4 i.e.  an amplifier(405,417) coupled between the spoke transceiver(437,441,449,453) and a power splitter(401)  of the power splitting layer(307) and configured to generate power for a replicated spectrum of wavelengths received by the spoke transceiver(437,441,449,453)).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kakande et al.(US 2016/0134375) in view of Ho et al.(US 2018/0348456).
Considering Claim 11 Kakande does not explicitly disclose the optical communication system of claim 6, wherein one or more of the hub optical transceiver and the power splitter and the spoke transceiver is a quad small form-factor pluggable (QSFP) device.
Ho teaches the optical communication system of claim 6, wherein one or more of the hub optical transceiver and the power splitter and the spoke transceiver is a quad small form-factor pluggable (QSFP) device(See Paragraph 18, fig. 1 i.e. one or more of the hub optical transceiver and the power splitter and the spoke transceiver which is optical transceiver(100) is a quad small form-factor pluggable (QSFP) device ).  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Kakande, and have one or more of the hub optical transceiver and the power splitter and the spoke transceiver to be a quad small form-factor pluggable (QSFP) device, as taught by Ho, thus providing an efficient transmission system by enabling connection simplicity without requiring alignment using a quad small form-factor pluggable (QSFP) device.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kakande et al.(US 2016/0134375) in view of Popovic et al.(US 2017/0098917) further in view of Jones et al.(US 2020/0371295).
Considering Claim 17 Kakande and Popovic do not explicitly discloses the optical communication system of claim 16, wherein the coherent receiver is a hot pluggable device. 
Jones teaches the optical communication system of claim 7, wherein the coherent receiver is a hot pluggable device(See Paragraph 38, fig.2 i.e.  the coherent receiver(210) is a hot pluggable device).  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Kakande and Popovic, and have the coherent receiver to be a hot pluggable device, as taught by Jones, thus providing an efficient transmission system by minimizing service disruption by enabling connection without powering down or rebooting the device using hot pluggable receivers/transceiver.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kakande et al.(US 2016/0134375) in view of Popovic et al.(US 2017/0098917) further in view of Ho et al.(US 2018/0348456).
Considering Claim 20 Kakande and Popovic do not explicitly discloses the optical communication system of claim 13, wherein one or more of the hub optical transceiver and the plurality of power splitters and the plurality of spoke transceivers is a quad small form-factor pluggable (QSFP) device.
Ho teaches the optical communication system of claim 13, wherein one or more of the hub optical transceiver and the plurality of power splitters and the plurality of spoke transceivers is a quad small form-factor pluggable (QSFP) device(See Paragraph 18, fig. 1 i.e. one or more of the hub optical transceiver and the plurality of power splitters and the plurality of spoke transceivers is a quad small form-factor pluggable (QSFP) which is the optical transceiver(100) is a quad small form-factor pluggable (QSFP) device ).  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Kakande and Popovic, and have one or more of the hub optical transceiver and the plurality of power splitters and the plurality of spoke transceivers to be a quad small form-factor pluggable (QSFP) device, as taught by Ho, thus providing an efficient transmission system by enabling connection simplicity without requiring alignment using a quad small form-factor pluggable (QSFP) device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIBRET A WOLDEKIDAN whose telephone number is (571)270-5145. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HIBRET A WOLDEKIDAN/Primary Examiner, Art Unit 2637